Exhibit 10.1

 

 

RESTRICTED STOCK GRANT AGREEMENT PURSUANT TO BURLINGTON STORES, INC.

2013 OMNIBUS INCENTIVE PLAN

 

THIS AWARD AGREEMENT (the “Award Agreement”) is entered into as of between
Burlington Stores, Inc. (formerly Burlington Holdings, Inc.), a

 

Delaware corporation (the “Company”), and



(the “Participant”). Capitalized

 

terms not otherwise defined herein shall have the meaning set forth in the
Burlington Stores, Inc.

2013 Omnibus Incentive Plan (the “Plan”).

 

Recitals

 

WHEREAS, the Participant is a director of Burlington Stores, Inc.;

 

WHEREAS, the Company has adopted the Plan providing for the grant under certain
circumstances of certain equity incentive awards, including shares of Restricted
Stock;

 

WHEREAS, the Company, under the terms and conditions set forth below, desires to
grant Participant an Award of Restricted Stock (the “Award”) pursuant to the
terms set forth in the Plan; and

 

WHEREAS, in consideration of the grant of the Award and other benefits, the
Participant is willing to accept the Award provided for in this Award Agreement
and is willing to abide by the obligations imposed on him under this Award
Agreement and the Plan.

 

Provisions

 

NOW, THEREFORE, in consideration of the mutual benefits hereinafter provided,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, the Company and the Participant,
intending to be legally bound, hereby agree as follows:

 

1.Restricted Stock Award. The Company hereby grants to the Participant, subject
to the terms and conditions set forth or incorporated herein, an Award
consisting of a total of shares of Common Stock, subject to adjustment under the
Plan (the “Shares”). Upon

the execution and delivery of this Award Agreement, the Company will, subject to
Section 5 below, issue to the Participant the Shares granted hereunder, and such
Shares shall constitute Restricted Stock pursuant to the Plan.

 

2.         Effect of the Plan. The Award granted under this Award Agreement is
subject to all of the terms and conditions of the Plan, which are incorporated
by reference and made a part of  this Award Agreement. The  Participant will
abide  by, and the Award granted to the Participant will be subject to, all of
the provisions of the Plan and of this Award Agreement, together with all rules
and determinations from time to time issued by the Committee established to
administer the Plan.

 

3.         Restriction Period.   The Restriction Period applicable to the Award
granted hereunder is as follows:

 

--------------------------------------------------------------------------------

(a)All Shares shall be unvested at issuance. Subject to Section 3(b) below,

 

(i)



of the Shares shall vest on the first anniversary date of this Award

 

Agreement (or the following business day if such date is not a business day) if
the

 

Participant remains on the Board on such date; (ii)



of the Shares shall

 

vest on the second anniversary date of this Award Agreement (or the following
business day if such date is not a business day) if the Participant remains on
the

 

Board on such date; and (iii)



of the Shares shall vest on the third

 

anniversary date of this Award Agreement (or the following business day if such
date is not a business day) if the Participant remains on the Board on such
date.

 

(b)       Following a Change in Control, vesting of unvested Shares shall not
accelerate by reason of such Change in Control; provided, however, that 100% of
the Shares shall vest if, within the two year period immediately following a
Change in Control, the Participant loses his directorship.

 

(c)     All unvested Shares shall automatically be forfeited (and shall not
vest) if the Participant ceases to be a member of the Board for any reason
(other than as provided in Section 3(b) above in the case Participant loses his
directorship within the two year period immediately following a Change in
Control) prior to the date on which they otherwise would have vested pursuant to
Section 3(a) above.

 

(d)       Participant shall be entitled to receipt of all dividends paid by the
Company on its Shares, as and when such dividends are declared and paid to
holders of Shares; provided, any dividends on unvested Shares shall be held and
paid to Participant within 10 days after the date such Shares become vested.

 

4.         Withholding Taxes. The Committee may make such provision for any
applicable federal, state, or local withholding obligations of the Company
required by law pursuant to Section 14.4 of the Plan. Participant shall remain
responsible for the payment of any remaining taxes payable on account of the
vesting of Shares.

 

5.         Delivery of Stock. Shares granted pursuant to this Award Agreement
will be held in escrow by the Company on the Participant’s behalf during any
period of restriction thereon and will bear an appropriate legend specifying the
applicable restrictions thereon. Whenever Shares subject to the Award are
released from restriction, the Company shall issue such unrestricted Shares. The
Company shall follow all requisite procedures to deliver such Shares to
Participant; provided, however, that such delivery may be postponed to enable
the Company to comply with applicable procedures, regulations or listing
requirements of any governmental agency, stock exchange or regulatory agency.
Alternatively, at the Company’s discretion, shares may be held by the Company or
its transfer agent on the Participant’s behalf in book entry form.

 

6.         Transferability of Award.  This Award may only be transferred by
will, and by the laws of descent and distribution. The terms of this Award,
including the restriction and vesting provisions set forth in Section 3, shall
be binding upon the executors, administrators, successors and assigns of the
Participant.

 

--------------------------------------------------------------------------------

7.       Adjustment Upon Changes in Shares. In the event of a Section 4.2 Event,
the adjustments provided for in Section 4.2(b) of the Plan shall be made to the
number of Shares subject to the Award hereunder.

 

8.         Section 83(b) Election. Participant agrees to inform the Company
promptly, and provide a copy of the election filed by the Participant with the
Internal Revenue Service, if the Participant makes an election under Section
83(b) of the Code to treat any portion of this Award as taxable compensation
prior to the time the restrictions are removed from the Shares subject to this
Award.

 

9.         Amendments; Termination of Plan.   The Board may amend this Award or
terminate the Plan in accordance with Section 12.1 of the Plan.

 

10.     Interpretation. Any dispute regarding the interpretation of this Award
shall be submitted by Participant or the Company to the Committee, which shall
review such dispute at its next regular meeting. The resolution of such a
dispute by the Committee shall be final and binding on the Company and on the
Participant.

 

11.       Notices. All notices to the Company must be in writing, addressed and
delivered or mailed to 2006 Route 130 North, Burlington, NJ 08016, Attention:
General Counsel. All notices to the Participant must be in writing addressed and
delivered or mailed to Participant at the address shown on the records of the
Company.

 

12.       Governing Law; Severability.   This Award Agreement, and all
determinations made and actions taken pursuant thereto, shall be governed under
the laws of the State of Delaware. If any part of this Award Agreement shall be
determined to be invalid or unenforceable, such part shall be ineffective only
to the extent of such invalidity or unenforceability, without affecting the
remaining portions hereof.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Award Agreement to be
duly executed as of the date first above written.

 

 

 

 

BURLINGTON STORES, INC.

 

By: Name: Title:

 

--------------------------------------------------------------------------------

ACCEPTANCE

 

Participant hereby acknowledges receipt of a copy of the Plan, represents that
Participant has read and understands the terms and provisions thereof, and
accepts this Award subject to all the terms and conditions of the Plan and this
Award Agreement. Participant acknowledges that there may be adverse tax
consequences associated with this Award or disposition of the Shares associated
with this Award and that Participant should consult a tax adviser.

 

 

 

 

 

 

 

 

Participant